Case 9:19-cv-80730-RS Document 117 Entered on FLSD Docket 01/27/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   CLOVER COFFIE, ELIJAH SMITH, and
   SHANTE LEGRAND, each individually and on
   behalf of all others similarly situated,             Case No. 9:19-cv-80730-RS-MM

         Plaintiffs,
   v.

   FLORIDA CRYSTALS CORPORATION et. al.,

        Defendants.
   _______________________________________/

                               NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that JOSEPH P. KLOCK, JR., of the law firm of RASCO

  KLOCK PEREZ & NIETO P.L., appears as co-counsel for Defendants Florida Crystals

  Corporation, Osceola Farms Co., and Okeelanta Corporation, and requests that all

  papers served in this case be delivered to and served at the address set forth below.

   Dated: January 27, 2020
                                       RASCO KLOCK PEREZ & NIETO P.L.

                                       By: /s/ Joseph P. Klock, Jr.
                                       Joseph P. Klock, Jr. Esq., FBN 156678
                                       jklock@rascoklock.com
                                       2555 Ponce de Leon Blvd., Suite 600
                                       Coral Gables, FL 33134
                                       Ph: (305) 476-7106
                                       Fax: (305) 675-7707

                                       Co-Counsel for Defendants Florida
                                       Crystals Corporation, Osceola Farms Co.,
                                       and Okeelanta Corporation
